        Case 3:16-cv-07664-FLW-LHG Document 43 Filed 03/02/21 Page 1 of 1 PageID: 191




                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY

          IN RE: JOHNSON & JOHNSON
          TALCUM PRODUCTS MARKETING,                        MDL No. 16-md-2738
          SALES PRACTICES & PRODUCTS
          LIABILITY LITIGATION

          This Document Relates To:
                                                            Case No. 3:16-cv-07664-FLW-LHG
          DEBORAH JOHNSON,

                  Plaintiff,

          v.

          JOHNSON & JOHNSON, et al.,

                  Defendants.




                        MOTION TO WITHDRAW DANIEL C. HEDLUND AS
                     COUNSEL OF RECORD FOR PLAINTIFF DEBORAH JOHNSON

                Gustafson Gluek PLLC respectfully moves the Court to withdraw the appearance of

         Daniel C. Hedlund as counsel of record for Plaintiff Deborah Johnson. The law firm of Burns

         Charest LLP will continue to represent Plaintiffs in this matter, to whom all further

         communications and notices to Plaintiffs should be directed.



          Dated: February 16, 2021                     Respectfully submitted,

                                                        s/Warren T. Burns
Granted. So ordered this 2nd day of March,             Warren T. Burns (TX #24053119)
2021.                                                  Daniel H. Charest (TX #24057803)
                                                       Spencer M. Cox (TX #24097540)
                                                       BURNS CHAREST LLP
___________________________                            500 North Akard Street, Suite 2810
LOIS H. GOODMAN, U.S.M.J.
